May 19, 2015 VIA EDGAR TRANSMISSION Securities and Exchange Commission Washington, D.C. 20549-7010 Attention:Karina V. Dorin RE: Royale Energy, Inc. Registration Statement on Form S-3/A Filed February 3, 2012 File No. 333-203229 Dear Ms. Dorin: Royale Energy, Inc., requests, pursuant to Rule 461, that the Commission accelerate to Wednesday, May 20, 2015, or as soon thereafter as practicable, the date on which the referenced registration statement on Form S-3 shall become effective. In making this request, we acknowledge that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert staff comments and declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Royale Energy, Inc. /s/ Stephen M. Hosmer By:Stephen M. Hosmer Co-President, Co-Chief Executive Officer and Chief Financial Officer
